ICJ_077_ArbitrationUNHQAgreement_UNGA_NA_1988-03-09_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

APPLICABILITY OF THE OBLIGATION |
TO ARBITRATE UNDER SECTION 21 OF THE
UNITED NATIONS HEADQUARTERS
AGREEMENT OF 26 JUNE 1947

(REQUEST FOR ADVISORY OPINION)

ORDER OF 9 MARCH 1988

1988

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

APPLICABILITE DE L’OBLIGATION D’ARBITRAGE
EN VERTU DE LA SECTION 21 DE L’ACCORD
DU 26 JUIN 1947 RELATIF AU SIEGE
DE L'ORGANISATION DES NATIONS UNIES

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE DU 9 MARS 1988
Official citation :

Applicability of the Obligation to Arbitrate
under Section 21 of the United Nations Headquarters Agreement
of 26 June 1947, Order of 9 March 1988, I.C.J. Reports 1988, p. 3.

Mode officiel de citation :

Applicabilité de l'obligation d'arbitrage en vertu de la section 21 de l'accord
du 26 juin 1947 relatif au siège de l'Organisation des Nations Unies,
ordonnance du 9 mars 1988, C.I.J. Recueil 1988, p. 3.

 

Sales number 5 4 1
N° de vente :

 

 

 
1988
9 March
General List
No. 77

INTERNATIONAL COURT OF JUSTICE
YEAR 1988

9 March 1988

APPLICABILITY OF THE OBLIGATION
TO ARBITRATE UNDER SECTION 21 OF THE
UNITED NATIONS HEADQUARTERS
AGREEMENT OF 26 JUNE 1947

- (REQUEST FOR ADVISORY OPINION)

ORDER

Present: President Rupa; Vice-President MBAYE; Judges LACHS,
NAGENDRA SINGH, ELIAS, ODA, AGO, SCHWEBEL, Sir Robert
JENNINGS, BEDJAOUI, Ni, EVENSEN, TARASSOV, GUILLAUME,
SHAHABUDDEEN; Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Articles 41, 48, 65, 66 and 68 of the Statute of the Court
and to Articles 73, 103, 104 and 105 of the Rules of Court,

Makes the following Order:

Whereas on 2 March 1988 the General Assembly of the United Nations
adopted resolution 42/229 B whereby it requested the International Court
of Justice to give an advisory opinion on the following question:

“In the light of facts reflected in the reports of the Secretary-
General [A/42/915 and Add. 1], is the United States of America, as a
party to the Agreement between the United Nations and the United
States of America regarding the Headquarters of the United Nations
[resolution 169 (IT)], under an obligation to enter into arbitration
in accordance with section 21 of the Agreement?”
4 HEADQUARTERS AGREEMENT (ORDER 9 III 88)

Whereas on the same day the Legal Counsel of the United Nations
transmitted to the Court by facsimile the English and French texts of the
said resolution, received in the Registry on 3 March 1988;

Whereas the Secretary-General transmitted to the Court the request for
advisory opinion and certified copies of the English and French texts of
the said resolution by a letter dated 2 March 1988, received in the Registry
by facsimile on 4 March 1988 and by post on 7 March 1988, and indicated
in that letter that, in accordance with Article 65 of the Statute, all relevant
documents likely to throw light upon the question would be transmitted to
the Court as soon as possible;

Whereas from the reports of the Secretary-General referred to in the
said resolution (the texts of which have been supplied to the Court) it
appears that the dispute settlement procedure set out in section 21 of the
Headquarters Agreement mentioned in the resolution has been formally
invoked by the Secretary-General of the United Nations in respect of an
alleged dispute concerning the United States Anti-Terrorism Act of 1987
(Title X of the Foreign Relations Authorization Act, Fiscal Years 1988
and 1989), and its application to the Permanent Observer Mission of the
Palestine Liberation Organization to the United Nations;

Whereas it appears further from the said reports that the legislation
in question was signed into law by the President of the United States on
22 December 1987, and will take effect, according to its terms, ninety days
after its enactment;

Whereas the preambular paragraphs of resolution 42/229 B indicated
(inter alia) that “the constraints of time ... require the immediate im-
plementation of the dispute settlement procedure in accordance with
section 21 of the Agreement”, that account should be taken of “the pro-
visions of the Statute of the International Court of Justice, in particular
Articles 41 and 68 thereof”, and the decision to request an advisory opin-
ion was made “taking into account the time constraint” ;

Whereas resolution 42/229 B, while it contains in its preamble a refer-
ence to Articles 41 and 68 of the Statute, does not constitute a formal
request for the indication of provisional measures;

Whereas it is not appropriate, in the circumstances of the case, for the
Court to consider whether or not provisional measures may be indicated
in proceedings on a request for advisory opinion;

Whereas the Court takes note that the General Assembly, at the meeting
at which it adopted resolution 42/229 B requesting an advisory opinion of
the Court also adopted resolution 42/229 A, by which it

“Calls upon the host country to abide by its treaty obligations under
the Agreement and to provide assurance that no action will be taken
that would infringe on the current arrangements for the official func-
5 HEADQUARTERS AGREEMENT (ORDER 9 III 88)

tions of the Permanent Observer Mission of the Palestine Liberation
Organization to the United Nations in New York”;

Whereas in the light of the indications given by the General Assembly in
the resolution the Court finds that an early answer to the request would be
desirable, as contemplated by Article 103 of the Rules of Court, and that
accordingly all necessary steps should be taken to accelerate the pro-
cedure;

THE Court,
Unanimously,

1. Invites the Secretary-General of the United Nations to supply the
documents contemplated by Article 65, paragraph 2, of the Statute at the
earliest date possible;

2. Decides that the United Nations and the United States of America
are, pursuant to Article 66, paragraph 2, of the Statute, considered likely to
be able to furnish information on the question submitted to the Court for
advisory opinion and fixes 25 March 1988 as the time-limit within which
the Court will be prepared to receive written statements from them on the
question;

3. Decides further that any other State party to the Statute of the Court
which desires to do so may submit to the Court a written statement on the
question not later than 25 March 1988;

4. Decides to hold hearings, opening on 11 April 1988, at which oral
comments on written statements may be submitted to the Court by
the United Nations, the United States, and such other States as have
presented written statements; and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this ninth day of March, one thousand nine
hundred and eighty-eight.

(Signed) José Maria Rupa,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
Judge SCHWEBEL appends a separate opinion to the Order of the Court.

(Initialled) J.M.R.
(Initialled) E.V.O.
